DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claims 1, 15 and 20 are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitation of 
“an insulating layer disposed over the first surface of the frame, the second surface of the frame, the one or more cavity walls, and the via wall,… n oxide layer formed on the first surface of the frame, the second surface of the frame, the one or more cavity walls, and the via wall, the oxide layer disposed between the frame and the insulating layer;” in combination with the other required elements of the claim 1;
“an oxide laver over the first surface, the second surface, the one or more cavity walls, and the via wall; and an insulating layer formed on the oxide layer, the insulating layer extending from the first surface to the second surface through the at least one cavity and the via,” in combination with the other required elements of the claim 15; and 
“an oxide layer disposed over the first surface, the second surface, the one or more cavity walls, and the via wall; and a first insulating layer formed on the oxide layer, the insulating layer extending 
Specifically, the limitations are material to the inventive concept of the application in hand to reduces or eliminates interference between interconnections and redistribution connections by the grounding pathway between the metal cladding layer and the external ground.
Dependent claims 2-14 and 17-19 respectively dependent on currently amended allowable independent claim 1 or 15. Therefore, claims 2-14 and 17-19 incorporate the allowable limitations of claim 1 or 15. Consequently, 2-14 and 17-19 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/XIAOMING LIU/               Examiner, Art Unit 2812